        Case 1:20-cr-00397-PGG Document 120 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
             -against-
                                                          20 Cr. 397 (PGG)
 ROBERT RICHARDS,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Robert Richards’ sentencing will take place on December 3, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Richards are due by November 12,

2021. The Government’s submission is due by November 19, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Richards.

Dated: New York, New York
       August 5, 2021
